EXHIBIT 10.1

EXECUTIVE SECURITY AGREEMENT

 

Parties:   

Delcath Systems, Inc.

1633 Broadway, Suite 22C

New York, New York 10019

   (“Company”)   

Jennifer K. Simpson

c/o Delcath Systems, Inc.

1633 Broadway, Suite 22C

New York, New York 10019

   (“Executive”) Date:    March 20, 2018 (“Effective Date”)   

RECITALS:

1. Executive is employed by the Company, currently serves Chief Executive
Officer and President, and has extensive knowledge and experience relating to
the Company’s business.

2. The parties recognize that it is in the best interests of the Company and its
stockholders to provide certain benefits payable in the event of a “Qualifying
Termination” (as defined below) of Executive to encourage Executive to continue
in Executive’s position, although no such termination is now contemplated or
foreseen, and to ensure that Executive continues to be bound by reasonable
confidentiality, noncompetition, and nonsolicitation restrictions.

3. The parties further acknowledge and agree that this Agreement supersedes any
and all prior agreements and policies relating to severance or termination pay
or benefits payable upon Executive’s termination of employment, including but
not limited to any severance or termination pay or benefits provisions contained
in any employment agreement, executive security agreement, offer letter, or
otherwise.

AGREEMENTS:

1. Term of Agreement. This Agreement will commence on the Effective Date and
will terminate upon the earlier of: (i) the date that all obligations of the
parties under this Agreement have been satisfied; or (ii) the date of
termination by the mutual written agreement of the parties. This Agreement may
be renewed upon the written consent of the parties.

2. “Qualifying Termination.” For purposes of this Agreement, “Qualifying
Termination” will mean only the events described in Section 2(a) or 2(b):

(a) The involuntary termination of Executive’s employment by the Company for any
reason, except for termination by the Company for “Cause.” For purposes of this
Agreement, “Cause” will mean, as reasonably determined by the Company’s Board of
Directors (the “Board”) based on information then known to it, that one or more
of the following has occurred: (i) Executive has committed a felony under the
laws of the United States or any relevant state, or a similar crime or offense
under the applicable laws of any relevant foreign jurisdiction; (ii) Executive
has committed an act or acts of fraud, material dishonesty, gross



--------------------------------------------------------------------------------

negligence, or willful misconduct, including abuse of controlled substances,
that is injurious to the Company, any affiliate, or any of its or their business
partners, customers, clients, or employees, and which, if capable of being
cured, is not cured within thirty (30) calendar days after Executive receives
written notice thereof from the Company; (iii) Executive fails to perform or
uphold Executive’s duties under any applicable employment agreement with the
Company or any affiliate and/or fails to comply with reasonable directives of
the Company, any affiliate, or the Board, as applicable, which, if capable of
being cured, is not cured within thirty (30) calendar days after Executive
receives written notice thereof from the Company; (iv) any material breach by
Executive of the Employee Confidentiality and Restrictive Covenant Agreement
described in Section 4 below or any other agreement between Executive and the
Company or any affiliate containing confidentiality, trade secret,
noncompetition, nonsolicitation, inventions, and/or similar provisions, (v) any
material breach by Executive of Executive’s fiduciary duties to the Company or
any affiliate, or (vi) any material breach by Executive of (A) any contract
between Executive and the Company or any affiliate, or (B) the Code of Ethics or
any other material written policy.

(b) The termination of employment by Executive with the Company for “Good
Reason.” “Good Reason” will mean a good faith determination by Executive that
any one or more of the following events has occurred; provided, however, that
such event will not constitute Good Reason if Executive has expressly consented
to such event in writing, if the Company has cured such event within thirty
(30) calendar days of receipt of written notice of such event, or if Executive
fails to provide written notice of Executive’s decision to terminate within
ninety (90) calendar days of the occurrence of such event:

 

  (1) A material diminution in the scope of Executive’s duties, authority and
responsibility;

 

  (2) A material reduction by the Company in Executive’s base salary as in
effect immediately prior to the date of the termination;

 

  (3) A material reduction in benefits provided Executive under any employee
benefit plan or program which is not replaced with a substantially similar
benefit plan or program; provided, however, that any reduction that is part of a
general reduction or other concessionary arrangement affecting all employees or
affecting all senior executive officers will not constitute Good Reason;

 

  (4) The Company’s requiring Executive to be based more than thirty (30) miles
from where Executive’s office is located as of the Effective Date, except for
required travel on the Company’s business, and then only to the extent
substantially consistent with the travel obligations which Executive undertook
on behalf of the Company;

 

  (5) A material breach by the Company of this Agreement; or

 

2



--------------------------------------------------------------------------------

  (6) Failure of a Transferee as defined in Section 8 of this Agreement to
expressly agree in writing, prior to or at the time of a Change of Control, to
assume and perform this Agreement in the same manner and to the same extent that
the Company is required to perform it. For purposes of this Agreement, “Change
of Control” will mean a “Change of Control” as that term is defined in
Section 18.2 of the Delcath Systems, Inc. 2009 Stock Incentive Plan, As Amended
(the “2009 Plan”).

Notwithstanding the foregoing, in order to terminate for Good Reason, Executive
must (A) provide written notice to the Company within ninety calendar (90) days
after the first occurrence of the event giving rise to Good Reason setting forth
the basis for Executive’s termination, (B) allow the Company at least thirty
calendar (30) days from receipt of such written notice to cure such event, and
(C) if such event is not reasonably cured within such 30-day period, Executive’s
termination from all positions Executive then holds with the Company must be
effective not later than thirty calendar (30) days after the expiration of the
cure period. Any actions taken by the Company to accommodate a disability of
Executive or pursuant to the Family and Medical Leave Act will not be a Good
Reason for purposes of this Agreement.

(c) Qualifying Termination will not include termination for any other reason,
including but not limited to termination due to death or disability.

3. Severance Benefits. Subject to the limitations contained in this Agreement,
in the event of a Qualifying Termination, the Company will pay or provide the
following amounts or benefits to the Executive:

(a) Any accrued but unpaid annual base salary and any other form or type of
compensation, benefit or perquisite that was approved by the Board of Directors
that is vested or accrued on the date of the Qualifying Termination for services
rendered to such date, to be paid in cash in a lump sum within ten calendar
(10) days following the date of the Qualifying Termination; payment for any
accrued paid time off in accordance with Company policy, to be paid in cash in a
lump sum within ten calendar (10) days following the date of the Qualifying
Termination; and, if any employee participant of the Company receives a payment
pursuant to Delcath Systems, Inc. Annual Incentive Plan (“AIP”) for the fiscal
year in which the Qualifying Termination occurs, then Executive will be entitled
to receive a prorated AIP payment (based on the portion of fiscal year Executive
was employed by the Company) pursuant to the AIP for that fiscal year, subject
and according to the terms and conditions of the AIP, with payment to be made at
the time the Company pays that fiscal year’s AIP payments to its other
executives but in no event later than March 15 of the subsequent fiscal year;

(b) A severance payment (the “Severance Payment”) equal to twenty four
(24) months (the “Severance Period”) of Executive’s base salary, based upon the
Executive’s annual base salary in effect on the date of the Qualifying
Termination, (without regard to any reduction that is in breach of this
Agreement), to be paid in cash, less all applicable withholdings and deductions,
paid in approximately equal installments according to the Company’s regular
payroll schedule over such Severance Period following the date of the Qualifying
Termination; provided, however, that no payments will be made prior to the
sixtieth (60th) calendar day

 

3



--------------------------------------------------------------------------------

following the date of the Qualifying Termination. On the sixtieth (60th)
calendar day following the date of the Qualifying Termination, the Company will
pay Executive in a lump sum the amount of the severance payments that Executive
would have received during such 60-day period under the Company’s regular
payroll schedule, and the balance of such severance will be paid in
approximately equal installments over the remainder of such Severance Period
according to the original payment schedule;

(c) If Executive timely elects continuation coverage under COBRA for
himself/herself and Executive’s covered dependents under the Company’s group
health and/or dental plans following the Qualifying Termination, then the
Company will pay the COBRA premiums necessary to continue Executive’s group
health and/or dental coverage in effect for himself/herself and Executive’s
eligible dependents until the earliest of (i) the close of the Severance Period
following the date of the Qualifying Termination, (ii) the date Executive ceases
to participate, for whatever reason, in the Company’s group health and/or dental
plans, or (iii) the date on which Executive is covered or is eligible to be
covered under another group health and/or dental plan or is otherwise no longer
eligible for coverage under COBRA (such period from the date of Qualifying
Termination through the earliest of (i) through (iii) referred to as the “COBRA
Payment Period”). Notwithstanding the foregoing, if the Company determines, in
its sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Code or any
statute or regulation of similar effect (including but not limited to the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of providing the COBRA premiums,
the Company, in its sole discretion, may elect to instead pay Executive on the
first day of each month of the COBRA Payment Period, a fully taxable cash
payment equal to the COBRA premiums for that month, subject to applicable tax
withholdings (such amount, the “Special Severance Payment”), for the remainder
of the COBRA Payment Period. Executive may, but is not obligated to, use such
Special Severance Payment toward the cost of COBRA premiums. No payments will be
made under this Section prior to sixtieth (60th) calendar day following the date
of the Qualifying Termination. On the 60th calendar day following the date of
the Qualifying Termination, the Company will make the first payment under this
clause (and, in the case of the Special Severance Payment, such payment will be
made to Executive in a lump sum) equal to the aggregate amount of payments that
the Company would have paid through such date had such payments commenced on the
date of the Qualifying Termination, with the balance of the payments paid
thereafter on the schedule described above. If Executive participates in another
group health plan or otherwise ceases to be eligible for COBRA during COBRA
Payment Period Executive must immediately notify the Company of such event, and
all payments and obligations under this Section 3(d) will cease.

(d) Notwithstanding the foregoing provisions of this Section 3, Executive will
not receive any of the payments described in Sections 3(b) and (c) unless
(i) Executive delivers to the Company an effective, general release of claims in
favor of the Company in a form acceptable to the Company substantially in the
form attached as Exhibit A, (ii) does not revoke such release and all applicable
rescission periods have expired within sixty (60) calendar days following the
date of the Qualifying Termination; and (iii) Executive returns all Company
property and complies with the confidentiality and other post-termination
obligations set forth in the Delcath Systems, Inc. Employee Confidentiality and
Restrictive Covenant Agreement and any other employment agreements between the
Company and Executive.

 

4



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing provisions of this Section 3, if Executive
breaches his or her obligations under the Employee Confidentiality and
Restrictive Covenant Agreement described in Section 4 below or any other
agreement between Executive and the Company containing confidentiality, trade
secret, noncompetition, nonsolicitation, inventions, cooperation, and/or similar
provisions, from and after the date of such breach and not in any way in
limitation of any right or remedy otherwise available to the Company, Executive
will no longer be entitled to, and the Company will no longer be obligated to
pay, any remaining unpaid portion of the severance pay or benefits described in
Sections 3(b) and (c) above; provided that, if Executive provides the release
contemplated in Section 3(d) above, in no event will Executive be entitled to a
severance payment of less than $5,000.00, which amount the parties agree is good
and adequate consideration, standing alone, for Executive’s release contemplated
in Section 3(d).

(f) In the event a Qualifying Termination occurs within twelve (12) months
immediately following the effective date of a Change of Control, then (i) for
purposes of Sections 3(b) and (c) above, the Severance Period will be
twenty-four (24) months, and (ii) if the Change of Control constitutes a change
in control event within the meaning of Section 17.5 of the 2009 Plan, the
Severance Payment will be paid to Executive in a lump sum on the sixtieth (60th)
calendar day following the date of the Qualifying Termination; provided,
however, that such payment will not occur unless Executive has duly executed and
delivered to the Company the general release of claims described in Section 3(d)
above and the general release of claims has not been rescinded (in whole or in
part) and has become irrevocable on or before the 60th calendar day.

4. Confidentiality, Noncompetition, and Nonsolicitation. As a term and condition
of being eligible to receive the severance pay and benefits described in
Sections 3(b) and (c) of this Agreement, Executive hereby reaffirms his or her
obligations under the Delcath Systems, Inc. Employee Confidentiality and
Restrictive Covenant Agreement between the Executive and the Company, dated
[January 8, 2014].

5. Limitation on Change of Control Payments. In the event that Executive would,
except for this sentence, be subject to a tax pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended, (the “Code”) or any successor
provision that may be in effect, as a result of “parachute payments” (as that
term is defined in Section 280G(b)(2)(A) of the Code) made pursuant to this
Agreement and/or any other agreement, plan, program or arrangement, or a
deduction would not be allowed to the Company for all or any part of such
payments by reason of Section 280G(a) of the Code, or any successor provision
that may be in effect, such payments/benefits due under this Agreement will be
reduced to reduce the aggregate “present value” (as that term is defined in
Section 280G(d)(4) of the Code) of such payments to $1.00 less than an amount
equal to three times Executive’s “base amount” (as that term is defined in
Section 280G(b)(3) and (d)(1) and (2) of the Code) to the end that Executive is
not subject to tax pursuant to Section 4999 and no deduction is disallowed by
reason of Section 280G(a). However, the preceding sentence will not apply (i.e.,
no payments/benefits due under this Agreement will be reduced) if reducing the
payments/benefits due under this Agreement would yield Executive more than
$10,000 less of the aforementioned parachute payments after taxes (including,
without limitation, all federal, state and local income taxes and excise taxes)
than not reducing such payments/benefits.

 

5



--------------------------------------------------------------------------------

6. Withholding Taxes. The Company will be entitled to deduct from all payments
or benefits provided for under this Agreement any federal, state or local income
and employment-related taxes required by law to be withheld with respect to such
payments or benefits.

7. No Mitigation Required; No Other Severance. Executive will not be obligated
to seek other employment nor will Executive’s payments described in Section 3(b)
and (c) be reduced by any income from other sources received by Executive.
Amounts payable and benefits being provided pursuant to this Agreement will be
in lieu of any severance pay and severance benefits to which Executive is or may
be entitled under any other severance pay plan, arrangement or agreement of the
Company with respect to the termination of Executive’s employment; provided,
however, that Executive’s rights under the 2009 Plan and the granting agreements
thereunder between the Company and Executive (the “Grant Agreements”) will not
be affected by this Agreement.

8. Successors and Assigns. This Agreement is personal to Executive and may not
be assigned by Executive without the written consent of the Company; provided,
however, that if Executive is entitled to the payments described in Sections
3(a) and 3(b) of this Agreement and Executive dies before Executive has received
all such payments, the unpaid payments will be paid to Executive’s estate on the
same terms and conditions as described in this Agreement. This Agreement will be
binding upon and inure to the benefit of the Company and its successors and
assigns. The Company will not permit a Change of Control unless the
transferee(s) or successor(s) (individually and collectively, a “Transferee”)
expressly agree(s) in writing, prior to or at the time of the Change of Control,
to assume and perform this Agreement in the same manner and to the same extent
that the Company is required to perform it. Furthermore, whether or not the
Company so assigns its obligations hereunder to a Transferee, the Transferee
will be deemed to have assumed and will be bound by the Company’s obligations
hereunder. Except as provided in this Section 8, the Company will not be
entitled to assign its obligations hereunder and any such purported assignment
will be null and void, without force or effect. Any provision above of this
Section 8 to the contrary notwithstanding, no assignment by the Company of its
obligations under this Agreement, and no assumption thereof by any Transferee,
will relieve the Company that is the original party to this Agreement of its
obligations under this Agreement. This Agreement will remain in full force and
effect notwithstanding any Change of Control and in the case of any merger or
consolidation will be the obligation of the surviving entity.

9. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement must be in writing and will be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
will be effective only upon receipt. All notices to the Company will be directed
to the attention of the Board of Directors of the Company.

10. Construction. Wherever possible, each term and provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. If any term or provision of this Agreement is invalid or unenforceable
under applicable law, (a) the remaining terms and provisions will be unimpaired,
and (b) the invalid or unenforceable term or provision will be deemed replaced
by a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the unenforceable term or provision.

 

6



--------------------------------------------------------------------------------

11. Amendment; Waivers. This Agreement may not be modified, amended, waived or
discharged in any manner except by an instrument in writing signed by both
parties hereto. The waiver by either party of compliance with any provision of
this Agreement by the other party will not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by such
party of a provision of this Agreement.

12. Entire Agreement. This Agreement supersedes and terminates all prior or
contemporaneous negotiations, commitments, agreements (written or oral) and
writings between the Company and Executive with respect to the subject matter
hereof, including but not limited to any negotiations, commitments, agreements
or writings relating to any severance or termination pay or benefits payable to
Executive, and constitutes the entire agreement and understanding between the
parties hereto. All such other negotiations, commitments, agreements and
writings will have no further force or effect, and the parties to any such other
negotiation, commitment, agreement or writing will have no further rights or
obligations thereunder. Notwithstanding anything to the contrary, this Agreement
does not supersede or terminate the Indemnification Agreement between Executive
and the Company dated March 23, 2012, the 2009 Plan, the Grant Agreements, the
Employee Confidentiality and Restrictive Covenant Agreement, or any other
obligations of Executive under any other agreement or agreements with the
Company containing confidentiality, trade secret, noncompetition,
nonsolicitation, inventions, and/or similar provisions, and all such obligations
under such agreements will continue in full force and effect according to their
terms and will survive the termination of this Agreement and/or Executive’s
employment.

13. Exclusive Remedy. Executive agrees that the payments and benefits described
in Section 3 will constitute the sole and exclusive remedy for any termination
of Executive’s employment with the Company. Executive agrees to resign, on
Executive’s termination date, as an officer, director, and/or employee
(whichever applies) of the Company and any affiliated entities, and as a
fiduciary of any benefit plan of the Company and any affiliated entities, and to
execute promptly and provide to the Company any further documentation as
requested by the Company to confirm such resignation(s).

14. Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument. Signature pages transmitted via PDF or
facsimile transmission shall be as effective as manually signed counterparts.

15. Governing Law; Arbitration; Waiver of Jury Trial.

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF

 

7



--------------------------------------------------------------------------------

NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE
STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
THE PARTIES HEREBY AGREE THAT ANY LEGAL DISPUTE WILL BE VENUED IN NEW YORK
COUNTY, NEW YORK.

(b) Except as set forth in Section 15(d) below, any legal dispute related to
this Agreement and/or any claim related to this Agreement, or breach thereof,
will, in lieu of being submitted to a court of law, be submitted to arbitration,
in accordance with the applicable dispute resolution procedures of the American
Arbitration Association, venued in New York County or such other location as
mutually agreed in writing. The award of the arbitrator will be final and
binding upon the parties. The parties hereto agree that (i) one arbitrator will
be selected pursuant to the rules and procedures of the American Arbitration
Association, (ii) the arbitrator will have the power to award injunctive relief
or to direct specific performance, (iii) each of the parties, unless otherwise
required by applicable law and except as described in Section 15(b)(v) below,
will bear its own attorneys’ fees, costs and expenses and an equal share of the
arbitrator’s and administrative fees of arbitration, (iv) the arbitrator will
award to the prevailing party a sum equal to that party’s share of the
arbitrator’s and administrative fees of arbitration; and (v) if Executive is the
prevailing party, the arbitrator may award Executive attorneys’ fees incurred by
Executive in the arbitration up to a maximum total of $50,000.00. Nothing in
this Section 15 will be construed as providing the Executive a cause of action,
remedy, or procedure that the Executive would not otherwise have under this
Agreement or the law.

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

(d) Notwithstanding anything to the contrary, the Company is not required to
arbitrate any actions or claims relating to the Employee Confidentiality and
Restrictive Covenant Agreement or any other obligations of Executive under any
other agreement or agreements with the Company containing confidentiality, trade
secret, noncompetition, nonsolicitation, inventions, and/or similar provisions.

16. Code Section 409A. It is intended that any amounts payable under this
Agreement will, to the greatest extent possible, be exempt from the application
of Section 409A of the Internal Revenue Code of 1986, as amended, and the
notices, regulations and other guidance of general applicability issued
thereunder (“Code Section 409A”), and this Agreement will be construed in a
manner that will preclude the imposition of additional taxes and interest
imposed under Code Section 409A. This Agreement will be amended (as determined
by the Company) to the extent necessary to comply with Code Section 409A. In all
cases, for purposes of compliance with Code Section 409A, “termination of
employment” will have the same meaning as “separation from service” as defined
in Code Section 409A. Further, notwithstanding any provision to the contrary in
this Agreement, if Executive is deemed by the Company (or any successor entity
thereto) at the time of Executive’s separation from service to be a “specified
employee” within the meaning of Code Section 409A, and if any of the payments

 

8



--------------------------------------------------------------------------------

upon separation from service set forth herein are deemed to be “deferred
compensation,” then, to the extent required for compliance with Code
Section 409A, such payments will not commence prior to the earliest of (i) the
expiration of the six-month period measured from the date of Executive’s
separation from service with the Company, (ii) the date of Executive’s death or
(iii) such earlier date as permitted under Code Section 409A (hereinafter, the
“Delayed Commencement Date”). On the Delayed Commencement Date, the Company will
pay all payments delayed pursuant to this paragraph to Executive in a lump sum,
and any remaining payments due will be paid as otherwise provided herein. No
interest shall be due on any amounts so deferred. In no event whatsoever will
the Company be liable for any additional tax, interest, or penalty that may be
imposed on Executive by Code Section 409A or damages for failing to comply with
Code Section 409A.

17. At-Will Status. Nothing in this Agreement guarantees continued employment,
constitutes an offer of employment for any definite period of time, or changes
the at-will status of Executive’s employment. Executive is employed at will, and
remains free to terminate Executive’s employment at any time, for any or no
reason, and the Company retains the same right.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

DELCATH SYSTEMS, INC. By:  

/s/ Marco Taglietti

 

Marco Taglietti

JENNIFER K. SIMPSON By:  

/s/ Jennifer K. Simpson

 

Jennifer K. Simpson

Executive

 

 

10



--------------------------------------------------------------------------------

EXHIBIT A

DATE

 

Re: Separation Agreement and Release

Dear Jennifer K. Simpson:

As we have discussed with you, your employment with Delcath Systems, Inc.
(“Delcath”) terminated on SEPARATION DATE. The purpose of this Separation
Agreement and Release letter (“Agreement”) is to set forth the specific
separation pay and benefits that Delcath will provide you in exchange for your
agreement to the terms and conditions of this Agreement.

By your signature below, you agree to the following terms and conditions:

1. End of Employment.

a. Your employment with Delcath ended effective SEPARATION DATE (the “Separation
Date”).

b. Upon your receipt of your final paycheck, which includes payment for services
through the Separation Date, you will have received all wages owed to you by
virtue of your employment with Delcath or termination thereof.

c. Upon your receipt of payment in the amount of $XXX, less applicable
deductions and withholding, which represents payment for XX hours of accrued and
unused vacation at your regular rate, you will have received all benefits owed
to you by virtue of your employment with Delcath or termination thereof.

d. During your employment with Delcath, you were granted various stock options
and restricted stock pursuant to the Delcath Systems, Inc. 2009 Stock Incentive
Plan, As Amended (“2009 Plan”). As of the Separation Date you were vested in
                     of the                  stock options granted to you (the
“Vested Stock Options”) and                      of the                 
restricted shares granted to you (the “Vested Restricted Stock”) under the 2009
Plan. All stock options and restricted stock that have not vested as of the
Separation Date will automatically terminate and be canceled on the Separation
Date, and you hereby fully and forever waive and release any and all right to
such terminated and canceled stock options and restricted stock. The Vested
Stock Options will automatically expire ninety (90) days after the Separation
Date and will be governed by the applicable stock option grant letter and the
2009 Plan. The Vested Restricted Stock will be governed by the applicable
granting agreements and the 2009 Plan.

e. If any employee participant of Delcath receives a payment pursuant to Delcath
Systems, Inc. Annual Incentive Plan (“AlP”) for the fiscal year in which the
Separation Date occurred, then you will be entitled to receive a prorated AlP
payment (based on the portion of fiscal year you were employed by Delcath)
pursuant to the AIP for that fiscal year, subject and according to the terms and
conditions of the AlP. If you are entitled to payment under this Section 2.e.,
payment will be made at the time Delcath pays that fiscal year’s AIP payments to
its other executives but in no event later than March 15 of the subsequent
fiscal year.

 

11



--------------------------------------------------------------------------------

f. The COBRA period for continuation of your insurance coverage under Delcath’s
group plans will begin on the first day of the month immediately following the
Separation Date. Information regarding your right to elect COBRA coverage will
be sent to you via separate letter.

g. You are not eligible for any other payments or benefits by virtue of your
employment with Delcath or termination thereof except for those expressly
described in this Agreement. You will receive the payments described in this
Section 1 whether or not you sign this Agreement. You will not receive the
separation pay or benefits described in Section 2 of this Agreement if (i) you
do not sign this Agreement, (ii) pursuant to Section 5 below, you rescind your
release of claims and Delcath then elects to void the Agreement, or (iii) you
violate any of the terms and conditions set forth in this Agreement.

2. Separation Pay and Benefits. Specifically in consideration of your signing
this Agreement and subject to the limitations, obligations, and other provisions
contained in this Agreement:

a. Delcath agrees to pay you                      months’ severance, in the
total gross amount of                              and     /100 Dollars
($                        ), less applicable deductions and withholding. FOR
TERMINATIONS OCCURRING OUTSIDE OF THE 24-MONTH PERIOD FOLLOWING A CHANGE OF
CONTROL, INSERT: [The separation pay described in this Section 2.a. will be
divided into approximately equal installments and paid at regular payroll
intervals, but in no event less frequently than monthly, during the 12-month
period immediately following the Separation Date. Payments will commence on the
first payroll cycle coinciding with or immediately following the 60th calendar
day after the Separation Date, provided within such 60-day period (i) you have
signed and returned this Agreement to Delcath, and (ii) the rescission period
set forth in Section 5 has expired without rescission. Any payments pursuant to
this Section 2.a. that, but for the immediately preceding sentence, would
otherwise have been payable by Delcath during such 60-day period will be paid by
Delcath in a lump sum on the first payroll cycle after the expiration of such
period, and the balance of such severance will be paid in approximately equal
installments over the remainder of such 12-month period according to the
original payment schedule.] FOR TERMINATIONS OCCURRING WITHIN 24 MONTHS OF A
CHANGE OF CONTROL, INSERT: [The separation pay described in this Section 2.a.
will be paid to you in a lump sum on the sixtieth (60th) calendar day following
the Separation Date, provided within such 60-day period (i) you have signed and
returned this Agreement to Delcath and (ii) the rescission period set forth in
Section 5 has expired without rescission.]

b. Provided you timely elect pursuant to COBRA to continue to participate in
Delcath’s group health and/or dental plans, Delcath agrees to pay the COBRA
premiums for health and/or dental coverage under the plans through
                    , 20     (the “COBRA Payment Period”). Delcath will
discontinue payments under this Section 2.b. before                         ,
20     if and at such time as you (i) are covered or eligible to be covered
under

 

12



--------------------------------------------------------------------------------

the health and/or dental plan of a new employer, or (ii) cease to participate,
for whatever reason, in Delcath’s group health and/or dental plans, and you
agree to promptly provide Delcath notice if you become covered or eligible to be
covered under the health and/or dental plan of a new employer. If Delcath
determines, in its sole discretion, that payment of the COBRA premiums under
this Section 2.b. would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Internal Revenue Code or any statute or regulation of
similar effect (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of paying the COBRA premiums, Delcath may
instead elect to pay you on the first day of each month, a fully taxable cash
payment equal to the COBRA premiums for that month, subject to applicable tax
withholdings (the “Special Severance Payment”), for each remaining month during
which you are entitled to receive payment of the COBRA premiums under this
Section 2.b. You may, but are not obligated to, use the Special Severance
Payment toward the cost of COBRA premiums. Delcath has the right to modify or
terminate its group health and dental plans at any time and you will have the
same right to participate in Delcath’s group health and/or dental plans only as
is provided on an equivalent basis to Delcath’s employees.

c. Notwithstanding the foregoing provisions of this Agreement, if you breach
your obligations under this Agreement, the Confidentiality Agreement, or any
other agreement between Executive and the Company containing confidentiality,
trade secret, noncompetition, nonsolicitation, inventions, cooperation, and/or
similar provisions, from and after the date of such breach and not in any way in
limitation of any right or remedy otherwise available to Delcath, you will no
longer be entitled to, and Delcath will no longer be obligated to pay, any
remaining unpaid portion of the pay or benefits described in this Section 2;
provided that, if you sign and have not rescinded this Agreement, in no event
will you be entitled to a severance payment of less than $5,000.00, which amount
the parties agree is good and adequate consideration, standing alone, for your
release in Section 3.

3. Release of Claims. Specifically in consideration of the separation pay and
benefits described in Section 2, and to which you would not otherwise be
entitled, by signing this Agreement you, for yourself and anyone who has or
obtains legal rights or claims through you, agree to the following:

a. You hereby do release and forever discharge the “Released Parties” (as
defined in Section 3.e. below) of and from any and all manner of claims,
demands, actions, causes of action, administrative claims, liability, damages,
claims for punitive or liquidated damages, claims for attorney’s fees, costs and
disbursements, individual or class action claims, or demands of any kind
whatsoever, you have or might have against them or any of them, whether known or
unknown, in law or equity, contract or tort, arising out of or in connection
with your employment with Delcath, or the termination of that employment, or
otherwise, and however originating or existing, from the beginning of time
through the date of your signing this Agreement.

b. This release includes, without limiting the generality of the foregoing, any
claims you may have for any of the following:

 

13



--------------------------------------------------------------------------------

  •   wages, bonuses, AIP payments (other than as described in Section 1.e.
above), commissions, penalties, deferred compensation, vacation, sick, and/or
PTO pay, separation pay and/or benefits;

 

  •   defamation of any kind including, but not limited to, libel, slander;
invasion of privacy; negligence; emotional distress; breach of express, implied
or oral contract; estoppel; fraud; intentional or negligent misrepresentation;
breach of any implied covenants; wrongful prosecution; assault or battery;
negligent hiring, supervision or retention;

 

  •   wrongful discharge (based on contract, common law, or statute, including
any federal, state or local statute or ordinance prohibiting discrimination or
retaliation in employment);

 

  •   violation of any of the following:

 

  •   the United States Constitution,

 

  •   the New York Constitution,

 

  •   the New York Human Rights Law, N.Y. Exec. § 290 et seq.,

 

  •   N.Y. Lab. Articles 5, 6, 7, 19, or 20-C, and any other New York law,

 

  •   Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq.,

 

  •   the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,

 

  •   the Older Workers Benefit Protection Act, 29 U.S.C. § 623 et seq.,

 

  •   Civil Rights Act of 1866, 42 U.S.C. § 1981,

 

  •   Civil Rights Act of 1991, 42 U.S.C. § 1981a,

 

  •   the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.,

 

  •   the Genetic Information Nondiscrimination Act of 2008,

 

  •   the Employee Retirement Income Security Act of 1976, 29 U.S.C. § 1001 et
seq.,

 

  •   the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.,

 

  •   the National Labor Relations Act, 29 U.S.C. § 151 et seq.,

 

  •   the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et
seq.,

 

  •   the Fair Credit Reporting Act, 15 U.S.C. §§ 1681 et seq.,

 

  •   the Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., or

 

  •   any other federal, state or local statute prohibiting discrimination in
employment or granting rights to you arising out of the employment relationship
with Delcath or termination thereof;

 

  •   any claim for retaliation; and

 

  •   any claim for discrimination or harassment based on age, race, creed,
color, national origin, sexual orientation, military status, sex, disability,
genetic information, predisposing genetic characteristics, marital status,
domestic violence victim status, or any other legally-protected class.

c. You hereby waive any and all relief not provided for in this Agreement. You
understand and agree that, by signing this Agreement, you waive and release any
claim to employment with Delcath.

d. You are not, by signing this Agreement, releasing or waiving (i) any vested
interest you may have in any 401(k) plan by virtue of your employment with
Delcath, (ii) any rights relating to the Vested Stock Options and the Vested
Restricted Stock, (iii) any rights or claims that may arise after the Agreement
is signed, (iv) the post-employment separation pay and benefits specifically
promised to you in Section 2 of this Agreement, (v) the right to institute legal
action for the purpose of enforcing the provisions of this Agreement, (vi) the
right to apply

 

14



--------------------------------------------------------------------------------

for state unemployment compensation benefits, (vii) the right to file a charge
of discrimination with a governmental agency such as the Equal Employment
Opportunity Commission (although you agree that you will not be able to recover
any award of money or damages if you file such a charge or have a charge filed
on your behalf) or to testify, assist, or participate in an investigation,
hearing, or proceeding conducted by such an agency, or (viii) any rights you
have under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).

e. The “Released Parties,” as used in this Agreement, means Delcath Systems,
Inc. (“Delcath”) and its related and affiliated entities, and its and their
present and former officers, directors, shareholders, trustees, employees,
agents, attorneys, insurers, representatives and consultants, and the successors
and assigns of each, whether in their individual or official capacities, and the
current and former trustees or administrators of any pension or other benefit
plan applicable to the employees or former employees of Delcath, in their
official and individual capacities.

4. Notice of Right to Consult Attorney and Twenty-One (21) Calendar Day
Consideration Period. By signing this Agreement, you acknowledge and agree that
Delcath has informed you by this Agreement that (a) you have the right to
consult with an attorney of your choice prior to signing this Agreement and
Delcath encourages you to do so, and (b) you are entitled to twenty-one
(21) calendar days from your receipt of this Agreement to consider whether the
terms are acceptable to you. Delcath encourages you to use the full 21-day
period to consider this Agreement but you have the right, if you choose, to sign
this Agreement prior to the expiration of the 21-day period.

5. Notification of Rights under the Federal Age Discrimination in Employment Act
(29 U.S.C. § 621 et seq.). You are hereby notified of your right to rescind
(revoke) the release of claims contained in Section 3 with regard to claims
arising under the federal Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., within seven (7) calendar days of your signing this Agreement. In order
to be effective, the rescission must

a. Be in writing; and

b. Delivered to Human Resources, with a copy to the Chairman of the Compensation
Committee, Delcath Systems, Inc., 566 Queensbury Avenue, Queensbury, NY 12804 by
hand or mail within the required period; and

c. If delivered by mail, the rescission must be postmarked within the required
period, properly addressed to Human Resources, with a copy to the Chairman of
the Compensation Committee, as set forth above, and sent by certified mail,
return receipt requested.

This Agreement will be effective upon the expiration of the seven-day period.
Notwithstanding the foregoing, if you rescind any part of this Agreement in
accordance with this Section 5, Delcath will have the right to void this
Agreement by giving you written notice within ten (10) calendar days after
Delcath’s receipt of your rescission notice. If Delcath exercises its right to
void the Agreement, then you will not receive or be entitled to the separation
pay or benefits described in Section 2.

 

15



--------------------------------------------------------------------------------

6. Continuing Restrictions. You are bound by certain ongoing restrictions and
obligations, including but not limited to confidentiality, noncompetition, and
nonsolicitation restrictions and obligations contained in the Delcath Systems,
Inc. Employee Confidentiality and Restrictive Covenant Agreement, dated,
                     , 20     (the “Confidentiality Agreement”), a copy of which
is attached to this Agreement and hereby incorporated by reference. In further
consideration of the separation pay and benefits described in this Agreement,
you agree that you are and will continue to be bound by the restrictions and
obligations contained in the Confidentiality Agreement in accordance with its
terms.

7. Return of Property. You acknowledge and agree that all documents and
materials relating to the business of, or the services provided by, Delcath are
the sole property of Delcath. You agree and represent that (a) you have returned
to Delcath all of its property (whether or not confidential or proprietary),
including but not limited to, all electronic and computer devices and other
equipment, all customer records, and all Delcath documents, materials, emails,
and texts concerning Delcath from any and all personal media (including, but not
limited to, personal computers, Blackberries, PDA’s, cell phones, etc.), whether
on computer disc, hard drive or other form, and all copies thereof, within your
possession or control, and (b) following your returning of all the
above-described property, you then deleted or otherwise destroyed all
Delcath-related information, including deleting such information from all your
personal media.

8. Cooperation. In further consideration for the severance pay and other
benefits described in Section 2 of this Agreement (and at no additional cost to
Delcath), you agree you will, at Delcath’s request and upon reasonable notice:

a. Answer Delcath’s business-related inquiries within your knowledge and related
to your relationship with Delcath.

b. Provide assistance to, and fully cooperate with, Delcath in connection with
any claim, investigation, dispute, litigation, or proceeding arising out of
matters within your knowledge and related to your employment with Delcath and/or
any affiliated or related company. Your cooperation will include, but not be
limited to, providing truthful information, declarations, and/or statements to
Delcath, meeting with attorneys or other representatives of Delcath, and
preparing for and giving depositions or testimony. Notwithstanding the
foregoing, nothing in this Agreement will be construed to prevent you from
testifying truthfully and completely at an administrative hearing, a deposition,
or in court in response to a lawful subpoena or as otherwise required by law, in
any litigation or proceeding involving you. You agree to promptly notify Delcath
as immediately as possible if you are subpoenaed or otherwise required or asked
to testify in any proceeding involving Delcath so it has sufficient time to move
to quash or otherwise lawfully prevent such testimony.

9. Confidentiality and Nondisparagement.

a. You promise and agree not to discuss or disclose, directly or indirectly, in
any manner whatsoever, any information regarding either (i) the contents and
terms of this Agreement, or (ii) the substance and/or nature of any dispute
between Delcath and any employee or former employee, including yourself. You
agree that the only people with whom you may discuss this confidential
information are your legal and financial advisors and your spouse, if
applicable, provided they agree to keep the information confidential, or as
required by law.

 

16



--------------------------------------------------------------------------------

b. You promise and agree not to make or induce any other person to make
derogatory or disparaging statements of any kind, oral or written, regarding the
Released Parties (as defined in Section 3.e.) to any person or organization
whatsoever.

c. Provided, however, that nothing in this Section or elsewhere in this
Agreement will limit (i) your obligation to give truthful testimony or
information to a court or governmental agency when required to do so by
subpoena, court order, law, or administrative regulation, or (ii) your legal
right to testify, assist, or participate in an investigation, hearing or
proceeding conducted regarding a charge of discrimination filed with a
governmental agency.

10. Code Section 409A. It is intended that any amounts payable under this
Agreement will be exempt from or comply with the applicable requirements, if
any, of Section 409A of the Internal Revenue Code of 1986, as amended, and the
notices, regulations and other guidance of general applicability issued
thereunder (“Code Section 409A”), and this Agreement will be interpreted in a
manner that will preclude the imposition of additional taxes and interest
imposed under Code Section 409A. This Agreement will be amended (as determined
by the Company) to the extent necessary to comply with Code Section 409A. In all
cases, for purposes of compliance with Code Section 409A, “termination of
employment” will have the same meaning as “separation from service” as defined
in Code Section 409A. Further, notwithstanding any provision to the contrary in
this Agreement, if Executive is deemed by the Company (or any successor entity
thereto) at the time of Executive’s separation from service to be a “specified
employee” within the meaning of Code Section 409A, and if any of the payments
upon separation from service set forth herein are deemed to be “deferred
compensation,” then, to the extent required for compliance with Code
Section 409A, such payments will not commence prior to the earliest of (i) the
expiration of the six-month period measured from the date of Executive’s
separation from service with the Company, (ii) the date of Executive’s death or
(iii) such earlier date as permitted under Code Section 409A (hereinafter, the
“Delayed Commencement Date”). On the Delayed Commencement Date, the Company will
pay all payments delayed pursuant to this paragraph to Executive in a lump sum,
and any remaining payments due will be paid as otherwise provided herein. No
interest shall be due on any amounts so deferred. In no event whatsoever will
Delcath be liable for any additional tax, interest, or penalty that may be
imposed on you by Code Section 409A or damages for failing to comply with Code
Section 409A.

11. Limitation on Change of Control Payments. In the event that you would,
except for this sentence, be subject to a tax pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended, (the “Code”) or any successor
provision that may be in effect, as a result of “parachute payments” (as that
term is defined in Section 280G(b)(2)(A) of the Code) made pursuant to this
Agreement and/or any other agreement, plan, program or arrangement, or a
deduction would not be allowed to Delcath for all or any part of such payments
by reason of Section 280G(a) of the Code, or any successor provision that may be
in effect, such payments/benefits due under this Agreement will be reduced to
reduce the aggregate “present value” (as that term is defined in
Section 280G(d)(4) of the Code) of such payments to $1.00 less than an amount
equal to three times your “base amount” (as that term is defined in Section

 

17



--------------------------------------------------------------------------------

280G(b)(3) and (d)(1) and (2) of the Code) to the end that you are not subject
to tax pursuant to Section 4999 and no deduction is disallowed by reason of
Section 280G(a). However, the preceding sentence will not apply (i.e., no
payments/benefits due under this Agreement will be reduced) if reducing the
payments/benefits due under this Agreement would yield you more than $10,000
less of the aforementioned parachute payments after taxes (including, without
limitation, all federal, state and local income taxes and excise taxes) than not
reducing such payments/benefits.

12. Remedies. If you breach any term of this Agreement, Delcath will be entitled
to its available legal and equitable remedies.

13. Non-Admission. It is expressly understood that this Agreement does not
constitute, nor will it be construed as, an admission by Delcath or you of any
liability or unlawful conduct whatsoever. Delcath and you specifically deny any
liability or unlawful conduct.

14. Resignation. Effective as of the Separation Date, you hereby resign as an
officer [and director] of Delcath and any subsidiary or affiliate of Delcath,
and as a fiduciary of any benefit plan of the Company and any affiliated
entities, and you agree to execute any and all documents necessary or required
to effectuate such resignation.

15. Successors and Assigns. This Agreement is personal to you and may not be
assigned by you without the written agreement of Delcath; provided, however,
that if you die before you have received all the payments described in Sections
1.b., 1.c., 1.e., 2.a. and 2.b. of this Agreement, the unpaid payments will be
paid to your estate on the same terms and conditions as described in this
Agreement. The rights and obligations of this Agreement will inure to the
successors and assigns of Delcath.

16. Enforceability. If a court finds any term of this Agreement to be invalid,
unenforceable, or void, the parties agree that the court will modify such term
to make it enforceable to the maximum extent possible. If the term cannot be
modified, the parties agree that the term will be severed and all other terms of
this Agreement will remain in effect.

17. Law Governing.

a. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
THE PARTIES HEREBY AGREE THAT ANY LEGAL DISPUTE WILL BE VENUED IN NEW YORK
COUNTY, NEW YORK.

 

18



--------------------------------------------------------------------------------

b. Except as set forth in Section 17(d) below, any legal dispute related to this
Agreement and/or any claim related to this Agreement, or breach thereof, will,
in lieu of being submitted to a court of law, be submitted to arbitration, in
accordance with the applicable dispute resolution procedures of the American
Arbitration Association, venued in New York County or such other location as
mutually agreed in writing. The award of the arbitrator will be final and
binding upon the parties. The parties hereto agree that (i) one arbitrator will
be selected pursuant to the rules and procedures of the American Arbitration
Association, (ii) the arbitrator will have the power to award injunctive relief
or to direct specific performance, (iii) each of the parties, unless otherwise
required by applicable law and except as described in Section 17.b.(v) below,
will bear its own attorneys’ fees, costs and expenses and an equal share of the
arbitrator’s and administrative fees of arbitration, (iv) the arbitrator will
award to the prevailing party a sum equal to that party’s share of the
arbitrator’s and administrative fees of arbitration; and (v) if you are the
prevailing party, the arbitrator may award you attorneys’ fees incurred by you
in the arbitration up to a maximum total of $50,000.00. Nothing in this
Section 17 will be construed as providing the Executive a cause of action,
remedy, or procedure that the Executive would not otherwise have under this
Agreement or the law.

c. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

d. Notwithstanding anything to the contrary, Delcath is not required to
arbitrate any actions or claims relating to the Employee Confidentiality and
Restrictive Covenant Agreement or any other obligations of Executive under any
other agreement or agreements with Delcath containing confidentiality, trade
secret, noncompetition, nonsolicitation, inventions, and/or similar provisions.

18. Full Agreement. This Agreement contains the full agreement between you and
Delcath and may not be modified, altered, or changed in any way except by
written agreement signed by both parties. In signing this Agreement, you agree
that you have not relied on any representations, statements or promises by
Delcath or anyone else, whether oral or written, other than the express
statements contained in this Agreement. This Agreement supersedes and terminates
any and all other prior written and oral agreements and understandings between
the parties, including but not limited to the Employment Agreement(s) dated
                                         and the Executive Security Agreement
dated                         , 201    ; provided, however, that this Agreement
does not supersede or terminate the Indemnification Agreement between Executive
and the Company dated March 23, 2012, the 2009 Plan, or the Confidentiality
Agreement, each of which will survive the termination of your employment with
Delcath and will continue in full force and effect according to its terms; and,
provided further, that if you have signed any other agreement or agreements.
with Delcath containing confidentiality, trade secret, noncompetition,
nonsolicitation, inventions, and/or similar provisions, your obligations under
such agreement(s) will continue in full force and effect according to their
terms and will survive the termination of your employment.

19. Acknowledgment of Reading and Understanding. You have the right to consult
with an attorney of your choice prior to signing this Agreement and Delcath
encourages you to do so. By signing this Agreement, you acknowledge that you
have read this Agreement,

 

19



--------------------------------------------------------------------------------

including the release of claims contained in Section 3, and understand that the
release of claims is a full and final release of all claims you may have against
Delcath and the other entities and individuals covered by the release. By
signing, you also acknowledge and agree that you have had adequate time to
review this Agreement and to consult an attorney of your choice, you either have
consulted with an attorney or voluntarily and knowingly chosen not to do so, and
that you have entered into this Agreement knowingly and voluntarily.

20. Expiration of Offer. The offer contained in this Agreement will
automatically expire at midnight on the twenty-first (21st) calendar day after
you receive it not counting the date of receipt (the “Expiration Date”). After
you have reviewed this Agreement and obtained whatever advice and counsel you
consider appropriate regarding it, you should evidence your agreement to the
terms of this Agreement by dating and signing both copies no later than the
Expiration Date. After you sign the Agreement, you should promptly return one
copy of this Agreement to Human Resources, with a copy to the Chairman of the
Compensation Committee. You should keep the other copy for your records. If you
do not sign this Agreement by the Expiration Date and promptly return it to
Human Resources, with a copy to the Chairman of the Compensation Committee, then
the offer contained in this Agreement will automatically be revoked and you will
not receive the separation pay or benefits described in Section 2 of the
Agreement.

Thank you for your service to Delcath. We wish you well in your future
endeavors.

Sincerely,

DELCATH SYSTEMS, INC.

 

By  

 

 

20



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND SIGNATURE

By signing below, I, JENNIFER K. SIMPSON, acknowledge and agree to all of the
following:

 

  •   I have read this Separation Agreement and Release carefully.

 

  •   I understand all of the terms of this Separation Agreement and Release and
agree to them.

 

  •   In signing this Separation Agreement and Release I have not relied on any
statements or explanations made by Delcath except as specifically set forth in
this Separation Agreement and Release.

 

  •   I have had adequate time to consider whether to sign this Separation
Agreement and Release and to consult an attorney of my choice, and either have
consulted with an attorney or voluntarily and knowingly chosen not to do so.

 

  •   I am voluntarily and knowingly entering into this Agreement and releasing
my claims against Delcath, and the other persons and entities defined as the
Released Parties, as set forth in this Separation Agreement and Release.

 

  •   I intend this Separation Agreement and Release to be legally binding.

 

  •   I declare under penalty of perjury that the foregoing is true and correct.

 

Accepted this          day of                     ,         .

 

 

JENNIFER K. SIMPSON

 

21